Oo Oo HN DH WN BR WO PO

NM MO PPO LO KP PO DO DO ROR mw mes
oN DN HN FW NY KY TD DO Wry DB WH PBR WwW BO KK OC

DEBORAH S. TROPP, ESQ. — BAR NO. 162613
dtropp@mtbattorneys.com
HALA A. MOUSA, ESQ. — BAR NO. 303247
hmousa@mtbattorneys.com :

LL

c
2 Park Plaza, Suite 620

Irvine, California 92614
Ph: (949) 259-2890; Fax: (949) 259-2891

Attorneys for Defendant
COSTCO WHOLESALE CORPORATION, a Washington

Corporation
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISON
GUADALUPE AYALA, CASE NO.: 8:19-CV-01546-JVS-DFMx
Plaintiff, STIPULATION AND PROTECTIVE
ORDER — CONFIDENTIAL
DESIGNATION ONLY
VS.
COSTCO WHOLESALE
CORPORATION, a Washington
Corporation; and DOES 1-50, Inclusive,
Defendants.

 

 

 

 

IT IS HEREBY STIPULATED by and between the Plaintiff, GUADALUPE
AYALA, and Defendant, COSTCO WHOLESALE CORPORATION, (“the Parties”
collectively herein), by and through their respective counsel of record, that in order to
facilitate the exchange of information and documents which may be subject to
confidentiality limitations on disclosure due to federal laws, state laws, and privacy

rights, the Parties stipulate as follows:

 

|
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 
Oo ON HD nH FKP WY NO

—
©

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I In this Stipulation and Protective Order, the words set forth below

shall have the following meanings:

a. “Proceeding” means the above-entitled proceeding Case No. 8:19-
CV-01546-JVS-DFMx.
b. “Court” means the Hon. James V. Selna, or any other judge to which

this Proceeding may be assigned, including Court staff participating in such proceedings.

c. “Confidential” means any information which is in the possession of a
Designating Party who believes in good faith that such information is entitled to
confidential treatment under applicable law.

d. “Confidential Materials” means any Documents, Testimony or
Information as defined below designated as “Confidential” pursuant to the provisions of
this Stipulation and Protective Order.

ei, “Designating Party” means the Party that designates Materials as
“Confidential.”

f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge,
give, or make available Materials, or any part thereof, or any information contained
therein.

g. “Documents” means (i) any “Writing,” “Original,” and “Duplicate”
as those terms are defined by California Evidence Code Sections 250, 255, and 260,
which have been produced in discovery in this Proceeding by any person, and (ii) any
copies, reproductions, or summaries of all or any part of the foregoing.

h. “Information” means the content of Documents or Testimony.

i. “Testimony” means all depositions, declarations or other testimony
taken or used in this Proceeding.

2. The Designating Party shall have the right to designate as “Confidential”
any Documents, Testimony or Information that the Designating Party in good faith
believes to contain non-public information that is entitled to confidential treatment under

applicable law.

 

2
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER -
CONFIDENTIAL DESIGNATION ONLY

 
CoCo ODO WoN HD A HR WY PO

Oo HNO NO WP BKC HN PO PO KR RR Re me ee ee eee ee ue
Oo AD nN FW NY KH DO WN BD WH KR WH LPB eH

 

 

EL The entry of this Stipulation and Protective Order does not alter, waive,
modify, or abridge any right, privilege or protection otherwise available to any Party
with respect to the discovery of matters, including but not limited to any Party’s right to
assert the attorney-client privilege, the attorney work product doctrine, or other
privileges, or any Party’s right to contest any such assertion.

4. Any Documents, Testimony or Information to be designated as
“Confidential” must be clearly so designated before the Document, Testimony or
Information is Disclosed or produced. The parties may agree that the case name and
number are to be part of the “Confidential” designation. The “Confidential” designation
should not obscure or interfere with the legibility of the designated Information.

a. For Documents (apart from transcripts of depositions or other pretrial
or trial proceedings), the Designating Party must affix the legend “Confidential” on each
page of any Document containing such designated Confidential Material.

b. For Testimony given in depositions the Designating Party may either:

i, identify on the record, before the close of the deposition, all
“Confidential” Testimony, by specifying all portions of the Testimony that
qualify as “Confidential;” or

ii. designate the entirety of the Testimony at the deposition as

“Confidential” (before the deposition is concluded) with the right to

identify more specific portions of the Testimony as to which protection is

sought within 30 days following receipt of the deposition transcript. In
circumstances where portions of the deposition Testimony are designated
for protection, the transcript pages containing “Confidential” Information
may be separately bound by the court reporter, who must affix to the top of
each page the legend “Confidential,” as instructed by the Designating Party.

C. For Information produced in some form other than Documents, and
for any other tangible items, including, without limitation, compact discs or DVDs, the

Designating Party must affix in a prominent place on the exterior of the container or

3
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 

 
0 OND OH FR WD PPO —

wo NY YP PPO PY PO KD PO DORR Ree ea ep es
DN NHN A FBP WY NYO KF OD ODO WON DB WN” BR WD NYO KF OC

 

 

containers in which the Information or item is stored the legend “Confidential.” If only
portions of the Information or item warrant protection, the Designating Party, to the
extent practicable, shall identify the “Confidential” portions.

5. The inadvertent production by any of the undersigned Parties or non-
Parties to the Proceedings of any Document, Testimony or Information during
discovery in this Proceeding without a “Confidential” designation, shall be without
prejudice to any claim that such item is “Confidential” and such Party shall not be held
to have waived any rights by such inadvertent production. In the event that any
Document, Testimony or Information that is subject to a “Confidential” designation is
inadvertently produced without such designation, the Party that inadvertently produced
the document shall give written notice of such inadvertent production within twenty
(20) days of discovery of the inadvertent production, together with a further copy of the
subject Document, Testimony or Information designated as “Confidential” (the
“Inadvertent Production Notice”). Upon receipt of such Inadvertent Production Notice,
the Party that received the inadvertently produced Document, Testimony or Information
shall promptly destroy the inadvertently produced Document, Testimony or Information
and all copies thereof, or, at the expense of the producing Party, return such together
with all copies of such Document, Testimony or Information to counsel for the
producing Party and shall retain only the “Confidential” designated Materials. Should
the receiving Party choose to destroy such inadvertently produced Document,
Testimony or Information, the receiving Party shall notify the producing Party in
writing of such destruction within ten (10) days of receipt of written notice of the
inadvertent production. This provision is not intended to apply to any inadvertent
production of any Information protected by attorney-client or work product privileges.
In the event that this provision conflicts with any applicable law regarding waiver of
confidentiality through the inadvertent production of Documents, Testimony or

Information, such law shall govern.

6. In the event that counsel for a Party receiving Documents, Testimony or

4
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 

 
Oo A nN HD UO FP WY NO

moO moO NO HN LP PO KN DR RO RRR wm ee Re
oN DO UN BPW NY KF CO OO Wn DN HRW NY KY CO

 

 

Information in discovery designated as “Confidential” objects to such designation with
respect to any or all of such items, said counsel shall advise counsel for the Designating
Party, in writing, of such objections, the specific Documents, Testimony or Information
to which each objection pertains, and the specific reasons and support for such objections
(the “Designation Objections”). Counsel for the Designating Party shall have thirty (30)
days from receipt of the written Designation Objections to either (a) agree in writing to
de-designate Documents, Testimony or Information pursuant to any or of the Designation
Objections and/or (b) file a motion with the Court seeking to uphold any or all
designations on Documents, Testimony or Information addressed by the Designation
Objections (the “Designation Motion”). Pending a resolution of the Designation Motion
by the Court, any and all existing designations on the Documents, Testimony or
Information at issue in such Motion shall remain in place. The Designating Party shall
have the burden on any Designation Motion of establishing the applicability of its
“Confidential” designation. In the event that the Designation Objections are neither
timely agreed to nor timely addressed in the Designation Motion, then such Documents,
Testimony or Information shall be de-designated in accordance with the Designation
Objection applicable to such material.

7. Access to and/or Disclosure of Confidential Materials designated as
“Confidential” shall be permitted only to the following persons:

a. the Court;

b. (1) Attorneys of record in the Proceedings and their affiliated
attorneys, paralegals, clerical and secretarial staff employed by such attorneys who are
actively involved in the Proceedings and are not employees of any Party. (2) In-house
counsel to the undersigned Parties and the paralegal, clerical and secretarial staff
employed by such counsel. Provided, however, that each non-lawyer given access to
Confidential Materials shall be advised that such Materials are being Disclosed pursuant
to, and are subject to, the terms of this Stipulation and Protective Order and that they

may not be Disclosed other than pursuant to its terms;

5
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo N DA UH BP WwW WY

 

 

z. those officers, directors, partners, members, employees and agents of
all non-designating Parties that counsel for such Parties deems necessary to aid counsel
in the prosecution and defense of this Proceeding; provided, however, that prior to the
Disclosure of Confidential Materials to any such officer, director, partner, member,
employee or agent, counsel for the Party making the Disclosure shall deliver a copy of
this Stipulation and Protective Order to such person, shall explain that such person is
bound to follow the terms of such Order, and shall secure the signature of such person
on a statement in the form attached hereto as Exhibit A;

d. court reporters in this Proceeding (whether at depositions, hearings,
or any other proceeding);

e. any deposition, trial or hearing witness in the Proceeding who
previously has had access to the Confidential Materials, or who is currently or was
previously an officer, director, partner, member, employee or agent of an entity that has
had access to the Confidential Materials;

f. any deposition or non-trial hearing witness in the Proceeding who
previously did not have access to the Confidential Materials; provided, however, that
each such witness given access to Confidential Materials shall be advised that such
Materials are being Disclosed pursuant to, and are subject to, the terms of this
Stipulation and Protective Order and that they may not be Disclosed other than pursuant
to its terms;

g. mock jury participants, provided, however, that prior to the
Disclosure of Confidential Materials to any such mock jury participant, counsel for the
Party making the Disclosure shall deliver a copy of this Stipulation and Protective Order
to such person, shall explain that such person is bound to follow the terms of such Order,
and shall secure the signature of such person on a statement in the form attached hereto
as Exhibit A.

h. outside experts or expert consultants consulted by the undersigned

Parties or their counsel in connection with the Proceeding, whether or not retained to

6
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER -
CONFIDENTIAL DESIGNATION ONLY

 

 
Oo CO NY DWN KR W HPO eH

mo MO NO LO HO DN KO NNO ROO RR me eee
on DN NT HR W NO KF DOD OO WO nyYD DB WA BR WH PO KF CO

 

 

testify at any oral hearing; provided, however, that prior to the Disclosure of
Confidential Materials to any such expert or expert consultant, counsel for the Party
making the Disclosure shall deliver a copy of this Stipulation and Protective Order to
such person, shall explain its terms to such person, and shall secure the signature of such
person on a statement in the form attached hereto as Exhibit A. It shall be the obligation
of counsel, upon learning of any breach or threatened breach of this Stipulation and
Protective Order by any such expert or expert consultant, to promptly notify counsel for
the Designating Party of such breach or threatened breach; and

i. any other person that the Designating Party agrees to in writing.

8. Confidential Materials shall be used by the persons receiving them only for
the purposes of preparing for, conducting, participating in the conduct of, and/or
prosecuting and/or defending the Proceeding, and not for any business or other purpose
whatsoever.

9. Any Party to the Proceeding (or other person subject to the terms of this
Stipulation and Protective Order) may ask the Court, after appropriate notice to the other
Parties to the Proceeding, to modify or grant relief from any provision of this Stipulation
and Protective Order.

10. Entering into, agreeing to, and/or complying with the terms of this
Stipulation and Protective Order shall not:

a. operate as an admission by any person that any particular Document,
Testimony or Information marked “Confidential” contains or reflects trade secrets,
proprietary, confidential or competitively sensitive business, commercial, financial or
personal information; or

b. prejudice in any way the right of any Party (or any other person
subject to the terms of this Stipulation and Protective Order):

i. to seek a determination by the Court of whether any particular
Confidential Material should be subject to protection as “Confidential”

under the terms of this Stipulation and Protective Order; or

7
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 

 
oO Oo WN DB WH HR WY NY KF

 

 

ii. to seek relief from the Court on appropriate notice to all other
Parties to the Proceeding from any provision(s) of this Stipulation and
Protective Order, either generally or as to any particular Document,
Material or Information.

11. Any Party to the Proceeding who has not executed this Stipulation and
Protective Order as of the time it is presented to the Court for signature may thereafter
become a Party to this Stipulation and Protective Order by its counsel’s signing and
dating a copy thereof and filing the same with the Court, and serving copies of such
signed and dated copy upon the other Parties to this Stipulation and Protective Order.

12. Any Information that may be produced by a non-Party witness in discovery
in the Proceeding pursuant to subpoena or otherwise may be designated by such non-
Party as “Confidential” under the terms of this Stipulation and Protective Order, and
any such designation by a non-Party shall have the same force and effect, and create the
same duties and obligations, as ifmade by one of the undersigned Parties hereto. Any
such designation shall also function as a consent by such producing Party to the
authority of the Court in the Proceeding to resolve and conclusively determine any
motion or other application made by any person or Party with respect to such
designation, or any other matter otherwise arising under this Stipulation and Protective
Order.

13. | Ifany person subject to this Stipulation and Protective Order who has
custody of any Confidential Materials receives a subpoena or other process
(“Subpoena”) from any government or other person or entity demanding production of
Confidential Materials, the recipient of the Subpoena shall promptly give notice of the
same by electronic mail transmission, followed by either express mail or overnight
delivery to counsel of record for the Designating Party, and shall furnish such counsel
with a copy of the Subpoena. Upon receipt of this notice, the Designating Party may, in
its sole discretion and at its own cost, move to quash or limit the Subpoena, otherwise

oppose production of the Confidential Materials, and/or seek to obtain confidential

8
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER -
CONFIDENTIAL DESIGNATION ONLY

 

 
So ON DH nA BP W HPO

NO NYO NO PPO DN PO PO DR DRO mea ea ea se
ADaAnN NHN On FR WwW NY KSK§ DOD OO WN DB WN HR WW NYO KK OC

 

 

treatment of such Confidential Materials from the subpoenaing person or entity to the
fullest extent available under law. The recipient of the Subpoena may not produce any
Documents, Testimony or Information pursuant to the Subpoena prior to the date
specified for production on the Subpoena.

14. Nothing in this Stipulation and Protective Order shall be construed to
preclude either Party from asserting in good faith that certain Confidential Materials
require additional protection. The Parties shall meet and confer to agree upon the terms
of such additional protection.

15. If, after execution of this Stipulation and Protective Order, any
Confidential Materials submitted by a Designating Party under the terms of this
Stipulation and Protective Order is Disclosed by a non-Designating Party to any person
other than in the manner authorized by this Stipulation and Protective Order, the non-
Designating Party responsible for the Disclosure shall bring all pertinent facts relating
to the Disclosure of such Confidential Materials to the immediate attention of the
Designating Party.

16. This Stipulation and Protective Order is entered into without prejudice to
the right of any Party to knowingly waive the applicability of this Stipulation and
Protective Order to any Confidential Materials designated by that Party. If the
Designating Party uses Confidential Materials in a non-Confidential manner, then the
Designating Party shall advise that the designation no longer applies.

17. Where any Confidential Materials, or Information derived from
Confidential Materials, is included in any motion or other proceeding governed by
California Rules of Court, Rules 2.550 and 2.551, the party shall follow those rules.
With respect to discovery motions or other proceedings not governed by California
Rules of Court, Rules 2.550 and 2.551, the following shall apply: If Confidential
Materials or Information derived from Confidential Materials are submitted to or
otherwise disclosed to the Court in connection with discovery motions and proceedings,

the same shall be separately filed under seal with the clerk of the Court in an envelope

9
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER -—
CONFIDENTIAL DESIGNATION ONLY

 

 
0 Oo NWN NH FR W HPO

NY NY NY NY NY DY NY DY ROR ea ea ea ea
Sony HD YN FP WY NY YF DOD OO WN DWN KR WD NH KF |]

 

 

marked: “CONFIDENTIAL — FILED UNDER SEAL PURSUANT TO PROTECTIVE
ORDER AND WITHOUT ANY FURTHER SEALING ORDER REQUIRED.”

18. The Parties shall meet and confer regarding the procedures for use of
Confidential Materials at trial and shall move the Court for entry of an appropriate order.

19. Nothing in this Stipulation and Protective Order shall affect the
admissibility into evidence of Confidential Materials, or abridge the rights of any person
to seek judicial review or to pursue other appropriate judicial action with respect to any
ruling made by the Court concerning the issue of the status of Protected Material.

20. This Stipulation and Protective Order shall continue to be binding after the
conclusion of this Proceeding and all subsequent proceedings arising from this
Proceeding, except that a Party may seek the written permission of the Designating Party
or may move the Court for relief from the provisions of this Stipulation and Protective
Order. To the extent permitted by law, the Court shall retain jurisdiction to enforce,
modify, or reconsider this Stipulation and Protective Order, even after the Proceeding is
terminated.

21. Upon written request made within thirty (30) days after the settlement or
other termination of the Proceeding, the undersigned Parties shall have thirty (30) days
to agree with counsel for the Designating Party upon appropriate methods and
certification of destruction or other disposition of such Confidential Materials. If an
agreement cannot be reached, the Parties may file a motion seeking a Court order
regarding proper preservation of such Materials. To the extent permitted by law the
Court shall retain continuing jurisdiction to review and rule upon the aforementioned
motion referred to in the preceding sentence.

22. After this Stipulation and Protective Order has been signed by counsel for

all Parties, it shall be presented to the Court for entry. Counsel agree to be bound by the
terms set forth herein with regard to any Confidential Materials that have been produced

before the Court signs this Stipulation and Protective Order.

 

10
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 
So OO ND NW BR WW HB

i) hw bo ho bo bo NO nw tO _ —" — — famnih _ — _ —_— _—
oOo nN DH WN > we No — oS \O oo ~ SON Nn & Ww bo —

 

 

23. The Parties and all signatories to the Certification attached hereto as
Exhibit A agree to be bound by this Stipulation and Protective Order pending its
approval and entry by the Court. In the event that the Court modifies this Stipulation
and Protective Order, or in the event that the Court enters a different Protective Order,
the Parties agree to be bound by this Stipulation and Protective Order until such time as
the Court may enter such a different Order. It is the Parties’ intent to be bound by the
terms of this Stipulation and Protective Order pending its entry so as to allow for

immediate production of Confidential Materials under the terms herein.
This Stipulation and Protective Order may be executed in counterparts.

Dated: 2/04 {2029

fices of Shahnez Hussain

 
 
    

 

By:
" Shahngz HitSsain, Esq.
Attorneys for Plaintiff,
Guadalupe Ayala
Dated: Z/ lo / taZ20 McNeil Tropp & Braun LLP

Deborah S. Tropo, —
Hala A. Mousa, Esq.

Attorneys for Defendant,

COSTCO WHOLESALE
Good cause appearing, the Court hereby approves CORPORATION.,

this Stipulation and Protective Order.
Dated: March 16, 2020 Y ;
Honora®le Douglas F. McCormi

United States Magistrate Judge

 

 

1]
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 
oO ODO ONY DWN WH BR WH PPO &

NH NY NY NY NY NY NY YN HN RB Be eae He He He He Ww YH we
oN DYN FW YN K§ DO WN DA WN BR W wp Y

 

 

EXHIBIT A
CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
I hereby acknowledge that I,

 

 

[NAME],

[POSITION AND
EMPLOYER], am about to receive Confidential Materials supplied in connection with
the Proceeding, Case No. 19STCV30846. I certify that I understand that

the Confidential Materials are provided to me subject to the terms and restrictions of the
Stipulation and Protective Order filed in this Proceeding. I have been given a copy of the
Stipulation and Protective Order; I have read it, and I agree to be bound by its terms.

I understand that Confidential Materials, as defined in the Stipulation and
Protective Order, including any notes or other records that may be made regarding any
such materials, shall not be Disclosed to anyone except as expressly permitted by the
Stipulation and Protective Order. I will not copy or use, except solely for the purposes of
this Proceeding, any Confidential Materials obtained pursuant to this Protective Order,
except as provided therein or otherwise ordered by the Court in the Proceeding.

I further understand that I am to retain all copies of all Confidential Materials
provided to me in the Proceeding in a secure manner, and that all copies of such
Materials are to remain in my personal custody until termination of my participation in
this Proceeding, whereupon the copies of such Materials will be returned to counsel who
provided me with such Materials.

//
MI
H/
M1
M1
fH]
/I/

 

13
Case No. 8:19-CV-01546-JVS-DFMx STIPULATION AND PROTECTIVE ORDER —
CONFIDENTIAL DESIGNATION ONLY

 
Oo OA IT DWN KR WD HP HY

NO NY NY NY NY NO YN PNP HNO HR ww ee ee oe oa
ony DA FW N FKY§ DO WN DWN BPW PB KF CO

 

 

I declare under penalty of perjury, under the laws of the State of California, that

 

 

 

 

 

the
foregoing is true and correct. Executed this day of ;
20__,at
DATED: BY: _
Signature
Title
Address

 

City, State, Zip

 

 

Case No, 8:19-CV-01546-JVS-DFMx

14
STIPULATION AND PROTECTIVE ORDER -
CONFIDENTIAL DESIGNATION ONLY

 
